Order entered November 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01320-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                 V.

                                MARIA ALCANTAR, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04210-A

                                            ORDER
       Before the Court is appellant’s November 15, 2018 unopposed motion for extension of

time to file a brief. We GRANT the motion and extend the time to January 2, 2019. We

caution appellant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   ADA BROWN
                                                             JUSTICE